                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              (DANVILLE DIVISION)


UNITED STATES OF AMERICA                 )
                                         )
v.                                       )        Case Number: 4:18CR00011-04
                                         )
DASHAUN LAMAR TRENT                      )


              DEFENDANT’S REPLY TO UNITED STATES’ RESPONSE
                TO DEFENDANTS’ MOTIONS TO SUSPEND TRIAL

      COMES NOW Your Defendant, Dashaun Lamar Trent, by counsel, and respectfully

moves this Court for entry of an ORDER granting a seven (7) day abeyance of the

commencement of the trial of this matter upon the swearing/seating of a jury and files the

following in response to the United States’ Response to Defendant’s Motions to

Suspend Trial [ECF891]and states the following in support thereof:

      (1)    Your Defendant joins in, and adopts the language and reasoning of, Shabba

Larun Chandler ‘s Reply Memorandum in Support of Defendant’s Emergency Motion

for a Seven (7) Day Abeyance of Start of Trial After Jury Selection/Swearing In and

herein before filed at ECF 896.

      WHEREFORE, your Defendant, by counsel, moves this Court for entry of an

ORDER granting a seven (7) day abeyance of the commencement of the trial of this matter

upon the swearing/seating of a jury.

                                         Respectfully submitted,

                                         DASHAUN LAMAR TRENT

                                         By /s/    Chris K. Kowalczuk
Chris K. Kowalczuk, Esquire
P. O. Box 11971
Roanoke, VA 24022
       Counsel for the Defendant

Patrick J. Kenney, Esquire
P.O. Box 599
Roanoke, VA 24004
       Counsel for the Defendant




                               CERTIFICATE OF SERVICE

       I, Chris K. Kowalczuk, Esquire, hereby certify that on this 9th day of October, 2019,

I electronically filed the foregoing with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all counsel of record.

                                                   /s/   Chris K. Kowalczuk
